968 F.2d 1212
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Gregory Vincent NEALY, Defendant-Appellant.
No. 91-5642.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 4, 1992Decided:  July 9, 1992

M. Gordon Tayback, Baltimore, Maryland, for Appellant.
Richard D Bennett, United States Attorney, Raymond A. Bonner,  Assistant United States Attorney, Baltimore, Maryland, for Appellee.
Before SPROUSE, LUTTIG, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Gregory V. Nealy was found guilty by a jury of bank robbery in violation of 18 U.S.C. § 2113(a), (f) (1988).  On appeal Nealy alleges that there was insufficient evidence to convict him because the testimony of his co-defendant, Reginald Dean Barnett, was not credible.  We affirm.


2
In evaluating the sufficiency of the evidence to support a conviction, we must determine whether there is substantial evidence in the record to support the jury's finding that the defendant is guilty beyond a reasonable doubt.   United States v. Stockton, 788 F.2d 210, 218 (4th Cir.), cert. denied, 479 U.S. 840 (1986).  In making this determination, the evidence must be viewed in a light most favorable to the government.   Glasser v. United States, 315 U.S. 60, 80 (1942).  This Court does not weigh evidence or review credibility of witnesses in resolving issues of substantial evidence.   United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).


3
We find that when viewed in the light most favorable to the government, the evidence presented against Nealy at trial, including the testimony of his co-defendant, was sufficient to support his conviction.  We decline to review the credibility of the witnesses against him.  Therefore, we affirm his conviction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED